Case 5:16-cv-03260-BLF Document 601-3 Filed 07/11/19 Page 1 of 14




                     EXHIBIT 2
Case 5:16-cv-03260-BLF Document 601-3
                                566-1 Filed 07/11/19
                                            06/14/19 Page 2
                                                          1 of 14
                                                               13




        APPENDIX A
             Space Data Corporation v. Alphabet Inc. et al.
                  Case No. 5:16-cv-03260-BLF (NC)
Case 5:16-cv-03260-BLF Document 601-3
                                566-1 Filed 07/11/19
                                            06/14/19 Page 3
                                                          2 of 14
                                                               13
                         APPENDIX A
                   PLAINTIFF’S WITNESS LIST




    PLAINTIFF’ SPACE DATA CORPORATION’S WITNESS LIST
       Case 5:16-cv-03260-BLF Document 601-3
                                       566-1 Filed 07/11/19
                                                   06/14/19 Page 4
                                                                 3 of 14
                                                                      13
                                        APPENDIX A
                                  PLAINTIFF’S WITNESS LIST

               PLAINTIFF’ SPACE DATA CORPORATION’S WITNESS LIST


       Plaintiff Space Data Corporation (“Plaintiff” or “SDC”) anticipates calling in its case-in-

chief the following witnesses, either live or by deposition.

       This list is not a commitment that Plaintiff will call any particular witness at trial, or a

representation that any of the witnesses listed are available or will appear for trial. If any witness

is unavailable, Plaintiff reserves the right to use his or her deposition testimony. Plaintiff

reserves the right to call any witness identified as a “live” witness by designation and vice versa.

       Plaintiff also reserves the right to call at trial in its case: (1) any persons identified by

Defendants on its witness list (e.g., Astro Teller and Sal Candido) live or by deposition; and (2)

additional witnesses not identified herein based upon any developments that may occur leading

up to and/or during the course of the trial. These disclosures are made based on the information

that is reasonably available to SDC at this time and at this stage of the proceedings. Plaintiff

reserves the right to modify its list depending on case developments and court rulings. Further

investigation and analysis may yield additional information. As additional information becomes

available, SDC reserves the right to supplement, revise, correct, clarify or otherwise amend these

disclosures.

       Plaintiff reserves all rights with respect to testimony that would be solely for the purpose

of impeachment or rebuttal, or witnesses that would be called solely for impeachment or rebuttal.

       Plaintiff reserves the right to modify the time estimates listed for each witness, including

the right to make modifications based on Defendants’ witness list and estimates. The listed time

estimates include estimates for cross-examination of witnesses, in addition to direct examination.

The time estimates for cross-examination were supplied to Plaintiff by Defendants.
        Case 5:16-cv-03260-BLF Document 601-3
                                        566-1 Filed 07/11/19
                                                    06/14/19 Page 5
                                                                  4 of 14
                                                                       13
                                         APPENDIX A
                                   PLAINTIFF’S WITNESS LIST

        This list is provided expressly subject to and without waiving any applicable privileges,

protections or other immunities, including the attorney-client privilege and the work-product

doctrine.

        In addition to the witnesses identified below, SDC reserves the right to call any witness

identified on Defendants’ witness list. SDC has counter-designated deposition testimony of

various witnesses designated by Defendants pursuant to Judge Freeman’s Jury Pretrial Standing

Order. Should Defendants introduce any deposition testimony it has designated, SDC reserves

the right, in rebuttal, to introduce the testimony it has counter-designated.

        SDC provided Defendants with cross-examination time estimates for witnesses identified

on Defendants’ witness list. Defendants’ witness list provided a list of witnesses Defendants

“expect to call” and a list of witnesses Defendants “may call.” The Court’s Standing Order Re

Civil Jury Trial requires a party to identify the witnesses it is “likely” to call at trial. Plaintiff

took Defendants’ “expect to call” witnesses as those designated as “likely” to call at

trial. Accordingly, Plaintiff provided cross-examination time estimates only for the witnesses

identified as “expect to call” by Defendants on Defendants’ witness list. Plaintiff reserves the

right to modify the cross-examination time estimates listed for each witness on Defendants’

witness list, including the right to make adjustments to account for any witnesses Defendants

move from “may call” to “expected to call” or the converse.
                        Case 5:16-cv-03260-BLF Document 601-3
                                                        566-1 Filed 07/11/19
                                                                    06/14/19 Page 6
                                                                                  5 of 14
                                                                                       13
                                                       APPENDIX A
                                                 PLAINTIFF’S WITNESS LIST

      A.      Fact Witnesses Who May Be Called in Connection to Plaintiff.

    Witness                     Short Statement of the Substance of Testimony                     Estimated Length   Whether Live
                                                                                                   (Direct/Cross)         or By
                                                                                                                       Deposition
Gerald Knoblach Gerald Knoblach is the CEO and co-founder of SDC. Mr. Knoblach is                 Direct: 2 hours    Live
                expected to testify about the concept development, research, planning, and        Cross: 1 hour
                organizational work for SDC; conception and reduction to practice of the
                inventions claimed in the ’706 Patent; reaction to the inventions covered by
                the ’706 Patent; inventorship of the ’706 Patent; secondary considerations of
                non-obviousness as to the ’706 Patent within his personal knowledge; the
                prosecution of the ’706 Patent and related patents or patent applications,
                including the issuance of a certificate of correction for the ’706 Patent;
                research, development, design, function, and operation of SDC’s Practicing
                Products; SDC meetings with Google; SDC NDAs and NDA with Google;
                disclosures in the February 19, 2008 email to Mike Pearson re “Space
                Data/Google Confidentiality Agreement”; trade secrets and confidential
                information shared with Google; the information identified in Space Data’s
                Fifth Amended 2019.210 Trade Secret Disclosures; wind analysis; research
                and development of steering balloons, managing a fleet of balloons and/or
                stationkeeping; thermal management; SDC NOC tours and security;
                Google’s February 2008 tour; post-tour emails, conversations and
                interactions with Google; steps taken to protect trade secrets and confidential
                information; specific features of each of the SDC trade secrets, the ʼ706
                Patent; competition with Google and the market for SDC’s technologies;
                SDC spectrum; marketing and sales of its product; SDC customers; efforts to
                provide wireless communications services to Puerto Rico; funding; damages
                caused by Google’s misappropriation of the trade secrets and breach of
                contract; the cost of developing SDC’s trade secrets; SDC’s performance
                under the parties’ NDA; subjects covered in his depositions; information
                pertaining to topic(s) for which he is a FRCP 30(b)(6) designee; and factual
                assertions in the FAC. He may also testify concerning documents on the
                exhibit list that are either authored by or were sent to him or are the subject
                      Case 5:16-cv-03260-BLF Document 601-3
                                                      566-1 Filed 07/11/19
                                                                  06/14/19 Page 7
                                                                                6 of 14
                                                                                     13
                                                     APPENDIX A
                                               PLAINTIFF’S WITNESS LIST

    Witness                   Short Statement of the Substance of Testimony                      Estimated Length     Whether Live
                                                                                                  (Direct/Cross)         or By
                                                                                                                       Deposition
                 matter of his declarations submitted in the case; and the maintenance and
                 content of SDC business records on the exhibit list.
George Ritchie   Mr. Ritchie is the C.F.O. of SDC. Mr. Ritchie is expected to testify about      Direct: 0.5 hours    Live
                 SDC’s business operations, including costs, logistics, strategy, finances,      Cross: 0.25 hours
                 business and financial planning; SDC financial statements from 2008-
                 present; SDC revenues, costs and profits; SDC development costs and
                 expenses related to trade secrets; the development, contents, purpose and use
                 of the financial model shared with Google; SDC business plans for providing
                 broadband communications services to commercial customers from 2008-
                 present; SDC’s technology, finances, business relationships; funding; SDC’s
                 efforts to maintain the secrecy of its proprietary confidential information,
                 including trade secrets; competition with Google; market for and sales of
                 SDC’s products; subjects covered in his deposition; information pertaining to
                 topic(s) for which he is a FRCP 30(b)(6) designee; and factual assertions in
                 the FAC. He may also testify concerning documents on the exhibit list that
                 are either authored by or were sent to him or on the subject matter of his
                 declarations submitted in this case; and the maintenance and content of SDC
                 business records on the exhibit list.
Jim Wiesenberg   Mr. Wiesenberg is SDC’s Chief Strategy Officer and Board Member. Mr.            Direct: 0.25 hours   Live
                 Wiesenberg is expected to testify about SDC strategic alliances with wireless   Cross: 0.25 hours
                 service providers and equipment manufacturers; SDC business and spectrum;
                 NOC tours and security; meetings with Google and Google’s February 2008
                 tour and information shared; financial information shared with Google; SDC
                 efforts to protect trade secrets and confidential information; SDC Private
                 Placement Memorandum; subjects covered in his deposition; and factual
                 assertions in the FAC. He may also testify concerning documents on the
                 exhibit list that are either authored by or were sent to him.
Eric Frische     Eric Frische co-founded SDC and served as its CTO and as a Director. Mr.        Direct: 0.5 hours    Live
                 Frische is expected to testify about the conception and reduction to practice   Cross: 0.25 hours
                 of the alleged inventions claimed in the ’706 Patent; reaction to the
                    Case 5:16-cv-03260-BLF Document 601-3
                                                    566-1 Filed 07/11/19
                                                                06/14/19 Page 8
                                                                              7 of 14
                                                                                   13
                                                   APPENDIX A
                                             PLAINTIFF’S WITNESS LIST

   Witness                  Short Statement of the Substance of Testimony                      Estimated Length    Whether Live
                                                                                                (Direct/Cross)        or By
                                                                                                                    Deposition
               inventions covered by the ’706 Patent; inventorship of the ’706 Patent;
               secondary considerations of non-obviousness as to the ’706 Patent within his
               personal knowledge; the prosecution of the ’706 Patent and/or related patents
               or patent applications; balloon and payload design and testing; the design of
               SDC’s technology for various features including steering its balloons,
               managing a fleet of balloons and/or stationkeeping; research and
               development of thermal management; the NOC; systems and information
               displayed and explained to Google during facility tour; research,
               development and design of flight data monitoring system information
               displayed and explained to Google; the disclosures identified in his February
               19, 2008 email to Mike Pearson re: “Space Data/Google Confidentiality
               Agreement”; subjects covered in his depositions; information pertaining to
               topic(s) for which he is a FRCP 30(b)(6) designee; and factual assertions in
               the FAC. He may also testify concerning documents on the exhibit list that
               are either authored by or were sent to him.
Chad DeMeese   Mr. DeMeese is a former SDC NOC operator and GIS software engineer.             Direct: 0.5 hours   Live
               Mr. DeMeese is expected to testify about the information identified in Space    Cross: 0.25 hours
               Data’s Fifth Amended 2019.210 Trade Secret Disclosures; the research,
               development, testing and use by SDC of its confidential information and
               trade secrets identified in the FAC and in the Fifth Amended 2019.210 Trade
               Secret Disclosures; the wind data on display during Google’s February 2008
               tour; testing, function, operation and use of SDC technology for steering its
               balloons, managing a fleet of balloons and/or stationkeeping; the “NOC”
               systems displayed and explained to Google, including data monitored and
               displayed; testing, function, operation and use of flight data displayed and
               explained to Google; subjects covered in his depositions; information
               pertaining to topic(s) for which he is a FRCP 30(b)(6) designee; and the
               factual assertions in the FAC. He may also testify concerning documents on
               the exhibit list that are either authored by or were sent to him; and the
               maintenance and content of SDC business records on the exhibit list.
                   Case 5:16-cv-03260-BLF Document 601-3
                                                   566-1 Filed 07/11/19
                                                               06/14/19 Page 9
                                                                             8 of 14
                                                                                  13
                                                  APPENDIX A
                                            PLAINTIFF’S WITNESS LIST

   Witness                 Short Statement of the Substance of Testimony                      Estimated Length     Whether Live
                                                                                               (Direct/Cross)           or By
                                                                                                                     Deposition
Larry Page    Mr. Page is Google’s co-founder, Chief Executive Officer of Alphabet Inc.,      Direct: 0.75 hours   Live
              and former Google C.E.O. Mr. Page may testify about meetings with SDC           Cross: 0.5 hours
              and Google’s February 2008 tour; knowledge of photos taken but not              (re-direct)
              emailed or posted “for obvious reasons” but put on the wiki; discussions,
              emails, analyses, meetings and communications regarding SDC and SDC
              balloon technology; meetings, emails and communications with Richard
              DeVaul, Astro Teller, Sergey Brin, Sebastian Thurn, Phil Gossett and other
              Google employees re: Loon development; meetings, emails and
              communications with Anne Bray and others regarding Loon’s commercial
              viability and success; the “X” Hot List; “unconventional use cases”;
              conclusions on how Google could use SDC technology; the spectrum survey;
              decision to greenlight DeVaul’s idea and funding; communications with
              Dylan Casey to roll-out an SDC constellation in 2008; Loon strategy, roll-out
              and practices; Loon projections and financials; Alphabet and Google
              financials; documents on the exhibit list that are either authored by or were
              sent to him and any subjects covered in his deposition.
Sergey Brin   Mr. Brin is Google’s co-founder and President of Google’s parent company,       Direct: 0.75 hours   Live
              Alphabet Inc. Mr. Brin may testify about meetings with SDC and Google’s         Cross: 0.5 hours
              February 2008 tour; knowledge of photos taken but not emailed or posted         (re-direct)
              “for obvious reasons” but put on the wiki; knowledge of WSJ article; Mr.
              Brin’s 2011 communications (including emails) with Sebastian Thrun
              regarding SDC and the Wall Street Journal article; discussions, emails,
              analyses, meetings and communications regarding SDC and SDC balloon
              technology; knowledge of Google’s lost spectrum bid; meetings, emails and
              communications with Richard DeVaul, Astro Teller, Larry Page, and other
              Google employees re: Loon development; meetings, emails and
              communications with Anne Bray and others regarding Loon’s commercial
              viability and success; bi-weekly and monthly Loon business update
              meetings; Loon manager Mike Cassidy’s July 2014 economic review; Loon
              strategy, roll-out and practices; Loon projections and financing; Alphabet
                        Case
                        Case5:16-cv-03260-BLF
                             5:16-cv-03260-BLF Document
                                               Document601-3
                                                        566-1 Filed
                                                              Filed07/11/19
                                                                    06/14/19 Page
                                                                             Page10
                                                                                  9 of
                                                                                    of13
                                                                                       14
                                                        APPENDIX A
                                                  PLAINTIFF’S WITNESS LIST

    Witness                      Short Statement of the Substance of Testimony                       Estimated Length      Whether Live
                                                                                                      (Direct/Cross)          or By
                                                                                                                            Deposition
                   and Google financials; documents on the exhibit list that are either authored
                   by or were sent to him and any subjects covered in his deposition.
Richard DeVaul     Mr. DeVaul is a former Director at Alphabet, Inc.’s Research Lab X and            Direct: 1.25 hours    Live
                   lead Loon inventor. Mr. DeVaul may testify about his work on a balloon-           Cross: 0.75 hours
                   borne internet constellation; discussions, emails, meetings or other              (re-direct)
                   communications with Larry Page, Sergey Brin, Astro Teller, Dan
                   McCloskey, Minnie Ingersoll, Josh Weaver, Sebastian Thrun, Larry Alder,
                   Phil Gossett, and any other Google employee re: balloon technology in 2008;
                   DeVaul’s drawings on the whiteboard; Daedalus presentation; the
                   development of Daedalus/Project Loon; Project Loon; the brainstorming
                   session entitled “WiMax for the World,” and development and use of wind
                   data or wind models for Daedalus/Project Loon; Loon financial and cost
                   projections; conception and reduction to practice of the ’678 Patent and
                   related patents/applications; inventorship of the ’678 Patent and related
                   patents/applications; prosecution of the ’678 Patent and related
                   patents/applications; documents on the exhibit list that are either authored by
                   or were sent to him and any subjects covered in his deposition.
Larry Alder        Mr. Alder was Co-Leader of Google’s Alternative Access Group and served           Direct: 0.5 hours     Live
                   as Director of Access Strategy at Google. Mr. Alder may testify about             Cross: 0.5 hours
                   meetings with SDC and Google’s February 2008 tour; discussions, emails,           (see also estimated
                   analyses, meetings and communications regarding SDC and SDC balloon               direct from Google
                   technology; knowledge of SDC NDA; discussions, emails, meetings or other          witness list)
                   communications with Richard DeVaul, Dan McCloskey, Sebastian Thrun,
                   and other Google employees; work on balloon-based networks for
                   Google.org; presentation deck to use constellation balloons in Africa;
                   documents on the exhibit list that are either authored by or were sent to him
                   and any subjects covered in his deposition.
Minnie Ingersoll   Ms. Ingersoll worked at Google for 12 years as a project manager and co-          Direct: 0.75 hours    Live
                   founded Google’s Access Group. Ms. Ingersoll may testify about meetings           Cross: 0.375 hours
                   with SDC and Google’s February 2008 tour; discussions, emails, analyses,
                    Case 5:16-cv-03260-BLF Document 601-3
                                                    566-1 Filed 07/11/19
                                                                06/14/19 Page 11
                                                                              10 of 14
                                                                                    13
                                                     APPENDIX A
                                               PLAINTIFF’S WITNESS LIST

   Witness                   Short Statement of the Substance of Testimony                         Estimated Length      Whether Live
                                                                                                    (Direct/Cross)          or By
                                                                                                                          Deposition
               meetings and communications regarding SDC and SDC balloon technology;
               creation, maintenance, the addition of content thereto, and the content stored
               therein, on the SDC wiki; uploads to the wiki; redaction of Google financial
               information on the wiki; access of Google employees to the wiki; “Spectrum-
               notes alias” and the “Daedalus alias”; the “Loon” alias; request to Gossett to
               upload information to the wiki; communications with Alec Proudfoot and
               Ryan Falor; knowledge of SDC NDA; Google’s consideration of using high
               altitude balloons to provide communications bandwidth in relation to
               Google’s tenth anniversary as a company in September 2008; documents on
               the exhibit list that are either authored by or were sent to her and any subjects
               covered in her deposition.
Kyle Brookes   Mr. Brookes is a Senior Staff Mechanical Loon Engineer. Mr. Brookes may             Direct: 0.5 hours     Live
               testify regarding Loon technology, including thermal management                     Cross: 0.25 hours
               techniques and flight termination systems; documents on the exhibit list that       (see also estimated
               are either authored by or were sent to him and any subjects covered in his          direct from Google
               deposition or for which he was a FRCP 30(b)(6) designee.                            witness list)
Josh Weaver    Mr. Weaver is a Google engineer who worked on Project Daedalus and                  Direct: 0.5 hours     Live
               Loon development. Mr. Weaver may testify about his involvement                      Cross: 0.25 hours
               (discussions, emails, meetings) related to SDC; his work with others related        (re-direct)
               to Daedalus; his August 2011 request that Google engineers share “what
               lessons were learned” from “the Space Data partnerships back in 2008”; the
               identity of all participants in these discussions and/or meetings; the
               identification of documents on internal wiki sites shared; discussions, emails,
               meetings or other communications with Richard DeVaul, Phil Gossett,
               Sebastian Thrun, Larry Alder, Dan McCloskey and other Google employees
               regarding balloon communication systems; DeVaul’s development and
               model of his high altitude balloon project idea; documents on the exhibit list
               that are either authored by or were sent to him; any subjects covered in his
               depositions and information pertaining to topic(s) for which he is a FRCP
               30(b)(6) designee.
                    Case 5:16-cv-03260-BLF Document 601-3
                                                    566-1 Filed 07/11/19
                                                                06/14/19 Page 12
                                                                              11 of 14
                                                                                    13
                                                    APPENDIX A
                                              PLAINTIFF’S WITNESS LIST

   Witness                   Short Statement of the Substance of Testimony                      Estimated Length     Whether Live
                                                                                                 (Direct/Cross)           or By
                                                                                                                       Deposition
Daniel Conrad   Mr. Conrad was a Google engineer, served as an early member of the              Direct: 0.5 hours    Live
                Android and “Access” teams at Google and Android business project               Cross: 0.25 hours
                manager. Mr. Conrad may testify regarding meetings with SDC and the             (re-direct)
                SDC February 15 visit; photos and notes taken; conversations with Minnie
                Ingersoll, Larry Alder, Sergey Brin, Mike Pearson, Phil Gossett, Larry Page,
                Chris Sacca, and Dylan Casey; members of the alternative access team; SDC
                wiki; uploads to the wiki; spectrum alias group; work related to the 700-MHz
                spectrum and other spectrum bands; SDC due diligence and task list; SDC
                NDA; SDC “potential acquisition”; Page and Brin’s independent desire to
                acquire SDC; SDC valuation; Google’s tenth anniversary and rollouts;
                documents on the exhibit list that are either authored by or were sent to him
                and subjects covered in his deposition.
Daniel          Mr. McCloskey was a Google engineer and consultant on Loon. Mr.                 Direct: 0.25 hours   Live
McCloskey       McCloskey was a Google inventor on numerous patents, often with Phil            Cross: 0.25 hours
                Gossett as a co-inventor. For several years, Mr. McCloskey served as head       (re-direct)
                of Google’s Advanced Technology and Projects Group. Mr. McCloskey may
                testify regarding SDC due diligence; potential SDC acquisition valuation;
                Google’s SDC February 15 visit; SDC NDA; notes taken on the SDC tour;
                destruction of same; discussions with the Loon developers after Josh
                Weaver’s “love to hear lessons learned” email; conversations and meetings
                with Richard DeVaul, Minnie Ingersoll, Josh Weaver and other Loon
                engineers about Project Loon; SDC wiki; uploads to the wiki; alternative
                access group and meetings; documents on the exhibit list that are either
                authored by or were sent to him; any subjects covered in his depositions or
                for which he was designated as a FRCP 30(b)(6) designee.
                       Case 5:16-cv-03260-BLF Document 601-3
                                                       566-1 Filed 07/11/19
                                                                   06/14/19 Page 13
                                                                                 12 of 14
                                                                                       13
                                                       APPENDIX A
                                                 PLAINTIFF’S WITNESS LIST


      B.     Expert Witnesses Who Will be Called in Connection to Plaintiff.

Witness List    Short Statement of the Substance of Testimony          Estimated Length       Expert Theories,        Whether Live or
                                                                        (Direct/Cross)    Conclusions and Bases        By Deposition
Sam Pullen      Dr. Pullen is an expert retained by SDC to testify     Direct: 1.25 hours See attached curriculum     Live
                regarding infringement of the ʼ706 patent by           Cross: 0.75 hours  vitae and report(s).
                certain instrumentalities of Defendants and the
                validity of the ’706 Patent. He will testify
                regarding the matters discussed in his expert
                report of September 14, 2018, his rebuttal report
                dated November 16, 2018, his depositions, and his
                declarations filed in this case, with respect to the
                ’706 Patent.
Christine       Dr. Meyer is an expert retained by SDC to testify      Direct: 0.25 hours   See attached curriculum   Live
Meyer           regarding damagess for theft of trade secrets and      Cross: 0.25 hours    vitae and report(s).
                breach of contract. She will testify regarding the
                matters disclosed in her expert report of September
                14, 2018 and Addendum report dated November 6,
                2018, and discussed in her deposition, with respect
                to theft of trade secrets and breach of contract.
      Case 5:16-cv-03260-BLF Document 601-3
                                      566-1 Filed 07/11/19
                                                  06/14/19 Page 14
                                                                13 of 14
                                                                      13
                                        APPENDIX A
                                  PLAINTIFF’S WITNESS LIST

       Pursuant to the Court’s Jury Pretrial Standing Order and the parties’ Joint Pretrial

Statement § VI.C, Plaintiffs will lodge the expert reports and CVs of expert witnesses Sam

Pullen and Christine Meyer with the Court on a USB drive.
